200 F.2d 336
Arthur W. GIBSONv.UNITED STATES of America, United States Maritime Commission, Appellant.
No. 10758.
United States Court of Appeals Third Circuit.
Argued December 2, 1952.
Decided December 22, 1952.

Appeal from the United States District Court for the Eastern District of Pennsylvania. Harry E. Kalodner, Judge.
Thomas E. Byrne, Jr., Philadelphia, Pa. (Gerald A. Gleeson, U. S. Atty., Springer H. Moore, Jr., Rowland C. Evans, Jr., Krusen, Evans & Shaw, Philadelphia, Pa., on the brief), for appellant.
Abraham E. Freedman, Philadelphia, Pa. (Charles Lakatos, William M. Alper and Freedman, Landy & Lorry, Philadelphia, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, and MARIS and HASTIE, Circuit Judges.
PER CURIAM.


1
A careful examination of the briefs and the record in this appeal and consideration of the oral arguments of counsel have convinced us that the court below committed no error in its decision. We can add nothing to the careful analyses contained in the findings of fact, in the conclusions of law, and in the opinion of Judge Kalodner. See 100 F.Supp. 954. Accordingly the judgment of the court below will be affirmed.